Citation Nr: 9919512	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-33 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to accrued benefits due the veteran at the time 
of his death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from January 1946 to November 
1948 and from March 1955 to May 1973.  This matter comes to 
the Board of Veterans' Appeals (Board) from an April 1997 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) that the appellant, the veteran's 
surviving spouse, was not entitled to any accrued benefits 
due the veteran at the time of his death in October 1991.  
The appellant has perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran died in October 1991.

2.  The appellant initially claimed entitlement to accrued 
benefits in January 1995.


CONCLUSION OF LAW

The appellant's entitlement to accrued benefits due the 
veteran at the time of his death is not shown as a matter of 
law.  38 U.S.C.A. § 5121(a) (West 1991 and Supp. 1999); 
38 C.F.R. § 3.1000 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence shows that in an April 1975 rating decision the 
RO granted service connection for bursitis of the shoulders, 
hearing loss, hemorrhoids, and a scar over the left eye, all 
rated as noncompensable.  In December 1988 the veteran 
claimed entitlement to service connection for cancer of the 
bones due to radiation exposure during service.  The medical 
evidence obtained in conjunction with that claim showed that 
he became ill in August 1988, and that the diagnosis of 
multiple myeloma was made in October 1988.  The information 
obtained from the Defense Nuclear Agency verified that the 
veteran had participated in Operation Sandstone, an 
atmospheric nuclear test series conducted in 1948.  According 
to the relevant regulation, the operational period for 
Operation Sandstone was from April 15, 1948, to May 20, 1948.  
38 C.F.R. § 3.309(d)(4).

According to the law and regulation then in effect, a 
presumption of service connection applied to multiple myeloma 
if it became manifest in a radiation-exposed veteran to a 
degree of 10 percent or more within the 40-year period 
beginning on the last date on which the veteran participated 
in a radiation-risk activity.  Radiation-Exposed Veterans 
Compensation Act of 1988, Pub. L. No. 100-321, 102 Stat. 485 
(1988) (codified at 38 U.S.C. 1112(c); 38 C.F.R. 
§ 3.309(d)(3) (1988).  If the disease did not become manifest 
to a degree of 10 percent or more within the 40-year period, 
the regulations required that certain development be 
undertaken in order to determine whether service connection 
could be granted under the provisions of the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, 98 Stat. 2725 (1984) (the Radiation Compensation 
Act).  

According to the pertinent regulation, if the veteran had a 
radiogenic disease, including multiple myeloma, the RO was 
required to obtain an assessment of the size and nature of 
the radiation dose to which he was exposed.  If that 
development indicated that the veteran was exposed to 
ionizing radiation in service, the RO was required to submit 
the claim to the Chief Benefits Director in order to obtain 
an opinion on the likelihood of the cancer resulting from 
radiation exposure in service. 38 C.F.R. § 3.311b (1988).

Because the evidence did not show that the multiple myeloma 
became manifest to a degree of 10 percent or more within the 
40-year period, which would have ended in May 1988, the RO 
developed the necessary evidence to determine whether the 
veteran was entitled to service connection based on the 
provisions of the Radiation Compensation Act.  Based on a 
dose estimate provided by the Defense Nuclear Agency and a 
recommendation by VA's Chief Medical Director, in July 1990 
the Director of the Compensation and Pension Service provided 
the opinion that there was no reasonable possibility that the 
veteran's multiple myeloma was the result of radiation 
exposure in service.  

As the result of this opinion, in a July 1990 rating decision 
the RO denied entitlement to service connection for multiple 
myeloma.  The veteran was notified of that decision at the 
time it was rendered and did not appeal.  In December 1990 he 
submitted additional medical evidence, and in a February 1991 
decision the RO determined that the evidence was not new and 
material.  The veteran was notified of the February 1991 
decision and did not appeal, and the February 1991 decision 
is final.

The death certificate shows that the veteran died in October 
1991 due to multiple myeloma.  In January 1992 the appellant 
claimed entitlement to burial benefits, at which time she 
stated that the cause of his death was not related to 
service.  In June 1992 she was notified that she might be 
eligible to have a claim for VA compensation based on 
exposure to ionizing radiation reviewed by VA, but she did 
not respond.  The June 1992 notice was provided as the result 
of the decision of the United States District Court for the 
Northern District of California in the case of the National 
Association of Radiation Survivors v. Derwinski, (citation 
omitted), which invalidated the restrictions on attorney 
representation of VA claimants.

In accordance with the Veterans' Radiation Exposure 
Amendments of 1992, Pub. L. No. 102-578, VA revised the 
regulations pertaining to the presumptive period for the 
onset of diseases resulting from radiation exposure.  The 
revision eliminated the requirement that the disease had to 
become manifest to a degree of 10 percent or more within the 
40-year period following the exposure, and provided for the 
presumption of service connection if the disease became 
manifest at any time.  The change in the regulation was 
effective October 1, 1992, based on the effective date of the 
authorizing legislation, and is codified at 38 C.F.R. 
§ 3.309(d) (1993).

A written annotation on the July 1990 rating decision shows 
that the case was reviewed as the result of Public Law 102-
578, and the determination was made that the change in the 
law did not result in any entitlement for the veteran.  The 
reviewer stated that although the 40-year limitation had been 
eliminated, the Chief Medical Director had found that the 
veteran's cancer was not related to radiation exposure in 
service, and that service connection remained denied.  
According to the annotation, this determination was made in 
May 1993.

Under the authority of the Agent Orange Act of 1991, in 1992 
the Secretary of Veterans Affairs determined that there is a 
positive association between exposure to the herbicides used 
in Vietnam and the subsequent development of multiple 
myeloma.  In June 1994 the regulations pertaining to the 
presumption of service connection for diseases resulting from 
exposure to Agent Orange were revised to include multiple 
myeloma.  Disease Associated with Exposure to Certain 
Herbicide Agents (Multiple Myeloma and Respiratory Cancers), 
59 Fed. Reg. 29723 (codified at 38 C.F.R. § 3.309(e).  The 
effective date of the change was June 9, 1994.

In January 1995 the appellant claimed entitlement to service 
connection for the cause of the veteran's death.  In an April 
1995 rating decision the RO found that the determination made 
in May 1993 was based on clear and unmistakable error, in 
that the change in the law allowed for a presumption of 
service connection for multiple myeloma, which caused the 
veteran's death, regardless of the opinion provided by the 
Chief Medical Director, and granted entitlement to service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 3.105(a).  Entitlement to dependency and indemnity 
compensation was granted effective October 1, 1992, the 
effective date of the change in the regulation.  38 C.F.R. 
§§ 3.114, 3.400(k).  The appellant was notified of the April 
1995 decision at the time, and did not appeal.

In February 1997 the appellant claimed entitlement to accrued 
benefits purportedly due the veteran at the time of his 
death.  She stated that because it was subsequently 
determined that multiple myeloma, which caused the veteran's 
death, was a direct result of his exposure to Agent Orange, 
he was entitled to disability compensation based on the claim 
that he filed prior to his death.  She also noted that VA had 
"ultimately conceded" that the multiple myeloma resulted 
from his exposure to radiation in service.  She asserted that 
because the veteran was exposed to radiation and Agent 
Orange, he should be compensated for both.

In April 1997 the RO denied entitlement to accrued benefits 
based on the claim for accrued benefits not having been filed 
within one year of the veteran's death.  The appellant 
submitted a notice of disagreement with this decision, and in 
June 1997 she was informed that the April 1997 decision had 
been made in error, and that her notice of disagreement was 
not accepted.  In an August 1997 rating decision the RO 
denied entitlement to accrued benefits on the basis that no 
benefits were due the veteran at the time of his death, and 
that, therefore, no accrued benefits were payable.  The 
appellant submitted an additional notice of disagreement in 
September 1997, which the Board finds to be duplicative, in 
that the RO had no authority for rejecting the notice of 
disagreement submitted in April 1997.  38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 19.26, 19.27, 20.201.

In her April 1997 notice of disagreement, the September 1997 
statement, and her November 1997 substantive appeal the 
appellant stated that she had not filed for benefits within 
the one-year period following the veteran's death because his 
claim for compensation had been denied, and she saw no point 
in claiming any benefits.  She acknowledged receiving the 
letter sent in June 1992, but stated that she was unable to 
find any attorney who would represent her, which was a 
requirement of reopening the veteran's claim.  She stated 
that there was no point in claiming entitlement to accrued 
benefits within one year of his death because, had she done 
so, the claim would have been denied.  She also stated that 
because the law pertaining to the 40-year presumptive period 
was changed less than a year after the veteran died, fairness 
required that VA grant him service connection posthumously, 
effective with the claim that he filed in December 1988, and 
pay the benefits to her.

II.  Analysis

Periodic monetary benefits to which the veteran was entitled 
at death, that are due and unpaid at the time of death not to 
exceed two years prior to the last date of entitlement, shall 
be paid to the veteran's spouse as accrued benefits.  In 
order to be eligible for accrued benefits, the claim for 
accrued benefits must be filed within one year after the date 
of death.  A claim for dependency and indemnity compensation 
benefits by a surviving spouse is deemed to be a claim for 
accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The evidence shows that the veteran died in October 1991, but 
that the appellant did not claim entitlement to accrued 
benefits until January 1995, when she claimed entitlement to 
dependency and indemnity compensation.  Although she 
submitted a claim for burial benefits in January 1992, that 
claim does not constitute a claim for accrued benefits 
because she did not express any intent to claim accrued 
benefits.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995); 
38 C.F.R. § 3.155(a).

The Board notes that in a 1989 decision, as the result of a 
class action lawsuit, the federal district court for the 
northern district of California invalidated the then-existing 
38 C.F.R. § 3.311a(d), which limited the diseases to which 
the presumption of service connection applied for Vietnam 
veterans exposed to Agent Orange to chloracne.  The court 
invalidated the regulation on the basis that VA had applied 
too restrictive a standard in determining whether a disease 
is sufficiently linked to Agent Orange exposure to qualify 
for the presumption of service connection.  The members of 
the class protected by the lawsuit included all current or 
former service members or their next of kin who were eligible 
to apply to, who would become eligible to apply to, or who 
had an existing claim pending before VA.  Nehmer v. United 
States Veterans Admin., 712 F.Supp. 1404 (N.D. Cal. 1989).

As a result of the court's invalidation of VA's regulation, 
in May 1991 VA entered into an agreement with the plaintiffs 
in order to settle the case in which VA agreed to modify the 
procedures to be followed in determining what diseases were 
linked to Agent Orange, and to reopen and re-adjudicate 
previously denied claims if and when VA issued new 
regulations providing for service connection for diseases 
other than chloracne.  For cases so re-adjudicated, the 
effective date of the claim was to be the date the voided 
claim was originally filed.  The agreement between the 
parties became the order of the court.

In a February 1999 class action order, the same court held 
that VA's agreement to re-adjudicate, and provide a 
retroactive effective date, those claims adjudicated under 
the invalidated 38 C.F.R. § 3.311a included all decisions 
that involved a disease that is later included in the list of 
diseases to which the presumption of service connection 
applies, not just those claims in which the veteran or his 
next of kin had specifically claimed service connection based 
on Agent Orange exposure.  Nehmer v. United States Veterans 
Admin., 1999 WL 86301 (N.D. Cal.).

As previously stated, in June 1994 the regulations pertaining 
to the presumption of service connection for diseases 
resulting from exposure to Agent Orange were revised to 
include multiple myeloma.  38 C.F.R. § 3.309(e).  Had the 
veteran's claim for service connection for multiple myeloma 
been re-adjudicated in accordance with the stipulation in 
Nehmer, he may have been entitled to service connection with 
an effective date based on the original claim filed in 
December 1988.  Any entitlement based on the veteran's claim, 
however, ended with his death, and the appellant may not 
establish any entitlement based on that claim.  Richard ex 
rel. Richard v. West, 161 F.3d 719 (Fed. Cir. 1998) (the 
veteran's claim does not survive his death).

Although a claim for accrued benefits is derived from the 
veteran's entitlement to benefits, the accrued benefits claim 
is separate and distinct from that of the veteran.  Zevalkink 
v. Brown, 6 Vet. App. 483, 489-90 (1994), aff'd 102 F.3d 1236 
(Fed. Cir. 1996).  In order to be entitled to any benefits 
that may have accrued to the veteran as the result of the 
inclusion of his claim in the Nehmer stipulation, the claim 
for those benefits must have been filed within one year of 
his death.  38 C.F.R. § 3.1000.  Because the appellant's 
claim for accrued benefits was not filed within one year of 
his death, her claim is denied as a matter of law.  McTighe 
v. Brown, 
7 Vet. App. 29, 30 (1994) (the payment of monetary benefits 
must be authorized by statute).

The appellant argues that fairness dictates that she be paid 
the compensation benefits to which the veteran would have 
been entitled had he survived until 1994.  The authority to 
grant equitable relief is, however, limited to the Secretary 
of Veterans Affairs, and does not rest with the Board.  
38 U.S.C.A. § 503(a).  The Board's authority to award 
benefits is limited to that provided by the statute, and the 
Board has no equitable powers to award benefits that are not 
authorized by law.  McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997).


ORDER

The claim of entitlement to accrued benefits due the veteran 
at the time of his death is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

